DETAILED ACTION
Applicant’s amendments/arguments in response filed 02/02/2021 is acknowledged and entered into the record.
Accordingly, Claims 1, 8-17, and 20 are pending and will be examined on the merits.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections Maintained - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8-17 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
The claims are broadly drawn to any scFv antibody fragment which specifically binds nucleolin and only binds to the RNA binding domain (RBDs) of nucleolin, without describing any structure to function correlation of the claimed antibody. MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. A “representative number of species” means that the species which are adequately described are representative of the entire genus. See, e.g., AbbVie Deutschland GMBH v. Janssen Biotech, 759 F.3d 1285, 111 USPQ2d 1780 (Fed. Cir. 2014). Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species. The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention. 
On 22 February 2018, the USPTO provided a Memorandum clarifying the Written Description Guidelines for claims drawn to antibodies, which can be found at www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf. That Memorandum indicates that, in compliance with recent legal decisions, the disclosure of a fully characterized antigen no longer is sufficient written description of an antibody to that antigen.
The instant claims are drawn a therapeutic composition comprising any antibody fragment which specifically binds to RNA binding domain (RBD) of nucleolin. The instant specification discloses one anti-NCL ScFv named “4LB5”. As was well-known in the antibody art, antibodies as a class share an overall structure generally comprising two heavy chain polypeptides that each comprises a heavy chain variable region (VH) and a heavy chain constant region made up of several domain (CH1, hinge, CH2, CH3, and for some antibodies, a CH4). Each of the heavy chains pairs with a light chain polypeptide that comprises a light chain variable region (VL) and a constant region. But while this overall structure is shared amongst antibodies from a wide variety of sources (human, rat, mouse, rabbit), the structure each antibody uses to bind its particular epitope on an antigen is structurally distinct and is formed by a recombination event that results in high variability at the amino acid sequence level. By the time the invention was made, it was well established in the art that the formation of an intact antigen-binding site in an antibody usually required the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three “complementarity determining regions” (“CDRs”) which provide the majority of the contact residues for the binding of the antibody to its target epitope. E.g., Almagro & Fransson, Frontiers in Bioscience 2008; 13:1619-33 (see Section 3 “Antibody Structure and the Antigen Binding Site” and Figure 1). Chimeric antibodies comprise the heavy and light chain variable regions of a rodent antibody linked to human constant regions and preserve the entirety of the VH and VL of the parent antibody. Id. at 1619-20. Humanized antibodies comprise only the CDRs, or in some cases an abbreviated subset of residues within the CDRs, of a parental rodent antibody in the context of human framework sequences. Id. at Section 4. All of the CDRs of the heavy and light chain, in their proper order of CDR1, then 2, then 3, and in the context of framework sequences which maintain their required conformation are generally required to produce a humanized antibody in which the heavy and light chains associate to form an antigen-binding region that binds the same antigen as the parental rodent antibody. Id. at Section 4. Almagro provides a detailed discussion regarding various methods of humanization, including rationale design approaches and empirical approaches based on random screening. Almagro, Sections 4 and 5.
Examples of antigen binding domains comprising only a VH (or less commonly, a VL) that in turn comprise only three CDRs certainly do exist in the literature, but those antibodies generally comprise unique structures such as CDR1 and CDR3’s that are elongated in length and that are often disulfide linked. E.g., De Genst et al., Dev Comp Immunol 2006; 30:187-98. “Shuffling” of the VL (or less commonly the VH) had also been used to improve affinity of a parent antibody in certain instances. But the procedure generally required a "dominant" VH (i.e., a VH that is primarily responsible for antigen specificity). E.g., Yoshinaga et al., J. Biochem 2008; 143:593-601.
Overall, at the time the invention was made, the level of skill for preparing antibodies and then selecting those antibodies with desired functional properties was high. However, even if a selection procedure was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011) (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”) Absent the conserved structure provided by all six CDRs of a parental antibody in the context of appropriate VH and VL framework sequences, the skilled artisan generally would not be able to visualize or otherwise predict, a priori, what an antibody with a particular set of functional properties would look like structurally.
MPEP § 2163 states that a “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
The instant specification does not provide any structural or sequence disclosure of its anti-NCL ScFv “4BL5”. As noted above, the art generally accepted that the combination of the CDRs within the VH and VL pair of an antibody were essential for binding specificity. Accordingly, the skilled artisan would not be able to discern a structure/function correlation for antibodies other than those comprising either all six CDRs (in the context of VH and VL regions) of one parental antibody, or the VH and VL of one parental antibody.
Although Applicants may argue that it is possible to screen for antibodies and fragments which can bind to the RNA binding domain of nucleolin, however the court found in (Rochester v. Searle, 358 F.3d 916, Fed Cir., 2004) that screening assays are not sufficient to provide adequate written description for an invention because they are merely a wish or plan for obtaining the claimed chemical invention. “As we held in Lilly, “[a]n adequate written description of a DNA … ‘requires a precise definition, such as by structure, formula, chemical name, or physical properties,’ not a mere wish or plan for obtaining the claimed chemical invention.” 119 F.3d at 1566 (quoting Fiers, 984 F.2d at 1171). For reasons stated above, that requirement applies just as well to non-DNA (or RNA) chemical inventions.”
The Court also stated that “It is undisputed that the structure of the antibody determines its antigen binding characteristic. In order to demonstrate that it has invented what is claimed, AbbVie's patents must adequately describe representative antibodies to reflect the structural diversity of the claimed genus. See Eli Lilly, 119 F.3d at 1568 (“[N]aming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.”); Fiers v. Revel, 984 F.2d 1164, 1171 [25 USPQ2d 1601] (Fed. Cir. 1993)... Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
Ariad
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
, 598 F.3d at 1351 (“[T]he level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology.”); see also Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341, 1352 [97 USPQ2d 1870] (Fed. Cir. 2011) (noting the technical challenges in developing fully human antibodies of a known human protein).”
The instant specification and claims fail to disclose or recite a single antibody sequence structure responsible for the binding function (binds to RNA binding domain of nucleolin). No antibody CDR sequence structures are disclosed or correlated to the claimed binding function. The instant specification and state of the art do not provide an established structure-function correlation. Examiner maintains that the defined sequence structure of an antigen is in no way predictive of the sequence structure of the genus of antibodies binding to it. Further, the sequence structure of a single monoclonal antibody binding the claimed antigen in the specific region claimed, even if defined, does not predict or allow one to readily envision the sequence structure or required CDR sequences of any and every broadly claimed monoclonal antibody that functions to bind the claimed antigen in a specific region, including human antibodies, therapeutic, or diagnostic antibodies that are encompassed by the broadly claimed genus of monoclonal antibodies.
In view of the prior art teaching, mentioned above, one of skill in the art would conclude that applicant was not in possession of the structural attributes of a representative number of species possessed by the members of the genera of antibody fragments which bind to the RNA binding domain of nucleolin recited in the instant claims. One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genera.  Applicant is invited to amend the claims to recite the sequence of the claimed antibody fragment “4BL5”, specifically including CDR sequences, to obviate this rejection.

Response to Arguments
Applicant's argue in the response filed 02/02/2021 that Figure 1A of the instant application shows 28 different examples of other scFvs isolated using phage display that also bind nucleolin and therefore it is clear that multiple antibody fragments were shown to bind specifically to the RNA binding domain RBD of nucleolin. Applicants further argue by providing chemical names as well as physical properties of scFv that bind nucleolin the written description standard has been met and specific sequence structure is not required. These arguments have been carefully considered but not found to be persuasive.
Applicants have amended instant claim 1 to recite the scFv antibody fragment is only directed against the RNA binding domain (RBDs) of nucleolin. Figure 1 of the instant specification shows selection and purification of human anti-NCL scFvs by phage display and that “Results confirmed the binding of selected phages to recombinant NCL-RBD (FIG. 1A).” (see paragraph [0197]). However, the instant specification does not provide any evidence that these clones are only directed to the RBDs of nucleolin. One of ordinary skill in the art, without additional structure-to-function correlation would not know which anti-NCL antibodies only bind to RBDs of nucleolin and nowhere else. This limitation in amended claim 1 does not allow one of ordinary skill in the art to know what structural characteristics, for example of the antibody “4LB5”, that allow for only RBD binding of nucleolin versus another region such as the GAR region. Therefore, without any guidance or structure-to-function correlation the instant claims have not met the written description requirement and the rejection of record is hereby maintained.

Claim Rejections Maintained - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sutkowski et al. (PgPub 20130115674 published 05/9/2013).
The claims are drawn to a scFv antibody fragment which specifically binds to Nucleolin and only bind to the RNA binding domains of nucleolin. The claim are further drawn to wherein said anti-nucleolin antibody fragment is directly or indirectly associated or linked with an effector moiety or detectable label. 
Sutkowski et al. teach an antibody, or fragment thereof, which binds to or inactivates an RNA binding domain of human nucleolin (see claim 145 and 147 and paragraphs [0009-16], [0063] and paragraph [0079]). Sutkowski et al. recites in paragraph [0063] “the invention provides for an isolated human anti-nucleolin monoclonal antibody produced by a human B cell that specifically targets a RNA domain-containing portion of nucleolin”. Sutkowski et al. further discloses in paragraph [0075] “Antibody fragments" comprise a portion of an intact antibody, preferably comprising the antigen binding region thereof. Examples of antibody fragments include Fab, Fab', F(ab').sub.2, and Fv fragments; diabodies; linear antibodies; single-chain antibody molecules; and multispecific antibodies formed from antibody fragments.” Sutkowski et al. teach in paragraph [0072] an anti-nucleolin antibody or fragment thereof is conjugated, linked or fused to a toxin, chemotherapeutic, an immunostimulatory nucleic acid sequence (e.g., a CpG sequence), a radionuclide or an immunotherapeutic. In another embodiment an anti-nucleolin antibody or fragment thereof is conjugated, linked or fused to a radionuclide, a fluorophore, a chemilluminescent compound, a fluorescent compound, or an enzyme.” Instant Claims 9-11 are drawn to a composition comprising the anti-nucleolin antibody fragment, it is noted the intended use limitations (treatment of cancer, infection or other non-malignant disease) of a product claim carries no patentable weight (see MPEP 2111.02), however Sutkowski et al. disclose the “human anti-nucleolin antibody is used to inhibit or kill a cell of a non-malignant cell proliferative disorder wherein nucleolin is expressed” (see paragraph [0207]) and “the invention provides a method of treating or preventing cancer in a mammal comprising administering to said mammal a therapeutically effective amount of an anti-nucleolin agent and a pharmaceutically acceptable carrier; wherein said anti-nucleolin agent comprises an anti-nucleolin antibody or fragment thereof” (see paragraph [0019]). Sutkowski et al. teaches each and every limitation of the instant claims.

Response to Arguments
Applicant's argue in the response filed 02/02/2021 that Sutkowski et al. teach antibodies directed to SEQ ID NO: 4 of Sutkowski et al. for generation of antibodies which contain the GAR region of nucleolin and therefore the sequence disclosed in Sutkowski does not teach or suggest an scFv which specifically binds to only RNA binding domains, as the GAR region is not part of the RNA binding domain of nucleolin. This argument has been fully considered but not found to be persuasive.
Although Sutkowski et al. may teach generation of some antibodies which do not only target RBDs of nucleolin and could bind to the GAR region as argued by applicant. However, applicants have not provided any evidence that some of the antibodies taught by Sutkowski et al. (5D1, 7G7, 3H11, 2D3, 2H3, 9F9) do not only  target RBDs of nucleolin. Sutkowski et al. specifically disclose antibodies which “target a RNA domain-containing portion of nucleolin” and “data provide strong evidence that each of the six antibodies isolated have distinct binding characteristics and are either binding to different epitopes on human nucleolin, and/or have distinct affinities for the protein” (see paragraph [0539]). Therefore, the burden is therefore shifted to the Applicant to prove that the antibodies taught by Sutkowski et al. would not only bind to RBDs of nucleolin as instantly claimed. The rejection of record is hereby maintained. 

Conclusion
Claims 1, 8-17 and 20 are rejected
No Claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEERA NATARAJAN whose telephone number is (571)270-3058.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JULIE WU can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Meera Natarajan/Primary Examiner, Art Unit 1643